 NOTICE: This opinion is subject to formal revision before publication in the bound volumes of NLRB decisions. Readers are requested to notify the E ecutive Secretary, National Labor Relations Board, Washington, D.C. 20570, of any typographical or other formal errors so that corrections can be included in the bound volumes. M.J. Metal Products, Inc. and Sheet Metal Workers International Association, Local Union No. 207. Cases 27ŒCAŒ15523, 27ŒCAŒ15549, 27ŒCAŒ 15619, and 27ŒCAŒ16575 August 27, 2002 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS LIEBMAN, COWEN, AND BARTLETT The General Counsel seeks summary judgment in this case on the ground that the Respondent has failed to file an answer to the compliance specification. On August 10, 1999, the Board issued a Decision and Order,1 inter alia, ordering the Respondent to make whole Jay Newcombe, Brian Johnson, Shannon Leedall, and Kelly Martin for loss of earnings and other benefits resulting from their dicharges in violation of the Act.2 On July 10, 2001, the United States Court of Appeals for the Tenth Circuit etered its judgment enforcing the Board™s Orders.3 A controversy having arisen over the amount of back-pay due the discriminatees, on October 31, 2001, the Regional Director issued and properly served on the Rspondent a compliance specification and notice of heaing alleging the amount due under the Board™s Order, 
and notifying the Respondent that it should file a timely answer complying with the Board™s Rules and Regultions. On November 21, 2001, the Regional Director advised the Respondent that its request for an extension 
of time to file an answer had been granted and that an answer was due on November 29, 2001. Although its request for an extension of time was granted, the Rspondent failed to file an answer. On December 21, 2001, the General Counsel filed with the Board a Motion for Default Summary Judgment, with exhibits attached. On January 2, 2002, the Board issued an order transferring the proceeding to the Board and a Notice to Show Cause why the motion should not be granted. The Respondent filed no response. Thus, the allegations in the motion and in the compliance specifcation are undisputed. Ruling on the Motion for Summary Judgment Section 102.56(a) of the Board™s Rules and Regultions provides that the Respondent shall file an answer 1 328 NLRB 1184 (1999) (Board Cases 27ŒCAŒ15523, 27ŒCAŒ 15549, 27ŒCAŒ15619, and 27ŒRCŒ7813).2 Thereafter, on January 12, 2000, the Board issued a Decision and Order in Case 27ŒCAŒ16575, granting the General Counsel™s Motion for Summary Judgment and finding that the Respondent violated Sec. 8(a)(5) and (1) of the Act by refusing to bargain with the Union. 330 NLRB 502 (2000).3 Nos. 99Œ9533, 99Œ9538, and 00Œ9507. Subsequently, by Order dated October 31, 2001, the court granted the Board™s motion to pulish the court™s order and judgment. within 21 days from service of a compliance specifiction. Section 102.56(c) of the Board™s Rules and Regultions states: If the respondent fails to file any answer to the spec
fication within the time prescribed by this section, the Board may, either with or without taking evdence in support of the allegations of the specifiction and without further notice to the respondent, find the specification to be true and enter such order as may be appropriate. According to the uncontroverted allegations of the Mtion for Summary Judgment, the Respondent, despite 
having been advised of the filing requirements, has not filed an answer to the compliance specification. In the absence of good cause for the Respondent™s failure to file an answer, we deem the allegations in the compliance specification to be admitted as true, and grant the Ge eral Counsel™s Motion for Summary Judgment. Accoringly, we conclude that the net backpay due the discrimnatees 4 is as stated in the compliance specification and we will order payment by the Respondent of those 
amounts to the discriminatees, plus interest accrued on the amounts to the date of payment. ORDER The National Labor Relations Board orders that the Respondent, M.J. Metal Products, Inc., Casper, Wyming, its officers, agents, successors, and assigns, shall make whole the individuals named below, by paying them the amounts following their names, plus interest to be computed in accordance with New Horizons for the Retarded, 283 NLRB 1173 (1987), and minus tax with-holdings required by Federal and State laws: Jay Newcombe $11,104 Brian Johnson 29,257 Kelly Martin 9,319 TOTAL: $49,680 Dated, Washington, D.C. August 27, 2002 ________________________________ Wilma B. Liebman, Member ________________________________ 
William B. Cowen, Member ________________________________ 
Michael J. Bartlett, Member (SEAL) NATIONAL LABOR RELATIONS BOARD 4 As set forth in the compliance specification, no backpay is re-quested for Shannon Leedall who suffered no losses as a result of the Respondent™s unfair labor practices. 337 NLRB No. 186 